EXHIBIT 10.4


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into as of September 18, 2017, by and between each party listed as a
“Seller” on the signature pages attached hereto and made a party hereof
(individually or collectively, as the context requires, “Seller”), each party
listed as “Existing Operator” on the signature pages attached hereto and made a
party hereof (individually or collectively, as the context requires, “Existing
Operator”), and GAHC4 Central FL Senior Housing Portfolio, LLC (“Purchaser”).
WHEREAS, Seller, Existing Operator and Purchaser entered into that certain
Purchase and Sale Agreement dated as of August 2, 2017 (the “PSA”); and
WHEREAS, Seller, Existing Operator and Purchaser each desire to amend the PSA in
accordance with the terms of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.    Defined Terms. All capitalized terms used and not defined herein shall
have the meanings given to such terms in the PSA.
2.    Purchase Price. The “Purchase Price” as defined in Section 2.2 of the PSA
is hereby decreased to $43,000,000 and all references to the term “Purchase
Price” in the PSA shall mean and refer to the Purchase Price as reduced by this
Amendment.
3.    Additional Deposit. Within three (3) Business Days following the execution
of this Amendment, and as a condition to the effectiveness and enforceability of
this Amendment, Purchaser shall deliver to Escrow Agent an additional deposit in
the amount of $1,125,000 (together with income and interest accrued thereon, the
“Additional Deposit”) by wire transfer of immediately available funds. The
Additional Deposit shall be deemed to be part of the Deposit for all purposes
under the PSA and shall be paid to Seller or returned to Purchaser in the same
manner as the Deposit thereunder.
4.    Inspection Period. Article IV of the PSA is hereby amended by extending
the Inspection Period so that the Inspection Period will expire on 5:00 p.m.
(Pacific) on September 22, 2017. Furthermore, notwithstanding the foregoing, the
Inspection Period will expire on 5:00 p.m. (Pacific) on September 30, 2017
solely with respect to the Property located at 725 Desoto Avenue, Brooksville,
Florida, and with respect thereto, Purchaser shall only have the right to
terminate the PSA pursuant to Section 4.1.2 of the PSA (in which event the terms
of Section 10.3 of the PSA shall apply) if the results of air sampling tests
that Purchaser performs (and which Seller hereby authorizes Purchaser to
perform) indicate the existence of vapor intrusions at said Property, and Seller
elects not to cure such vapor intrusions following notification by Purchaser of
the applicable air sampling test results. All references to the term “Inspection
Period” in the PSA shall mean and refer to the Inspection Period as extended by
this Amendment. Further, the reference to “Due Diligence Period” in Section
2.3(b) of the PSA is hereby deleted and replaced with “Inspection Period”.


1

--------------------------------------------------------------------------------




5.    Health Care Approvals. Purchaser hereby agrees that (i) Purchaser shall
file or cause to be filed all filings, notifications, applications, and/or
submissions required in order to initiate the obtaining of the Healthcare
Approvals by no later than September 18, 2017, (ii) by no later than September
19, 2017, Purchaser shall pay to AHCA any and all amounts required by AHCA
whenever an application for licensing is submitted less than sixty (60) days
before the proposed closing, with the intention of expediting AHCA’s issuance of
the Healthcare Approvals prior to November 1, 2017, (iii) provide Seller with
(a) copies of the transmittal letter(s) sent to AHCA, which shall, among other
things, indicate that Purchaser is paying the amounts referenced in clause (ii)
above in order to attempt to secure issuance of the Healthcare Approvals prior
to November 1, 2017, (b) the overnight delivery slip(s) for such filings, which
shall include any tracking number(s) necessary for Seller to confirm delivery to
AHCA, and (c) proof of payment or a copy of the check(s) submitted (with respect
to clause (ii) above), and (iv) upon Purchaser’s compliance with the foregoing
clauses (i), (ii), and (iii) the default alleged in the notice dated as of
September 8, 2017 sent by Seller to Purchaser shall be deemed to have been cured
and Seller shall have no further rights to pursue any claims with respect to
such alleged default. Purchaser makes no representation, warranty or covenant
that the payment of said amount will result in any accelerated consideration of,
or increase the likelihood of approval prior to Closing of, the submitted
filings, notifications, applications, and/or submissions, and Seller hereby
acknowledges same.
6.    Griffin Board Approval. If Purchaser does not terminate the PSA prior to
the expiration of the Inspection Period pursuant to the terms of Section 4.1.2
of the PSA, Purchaser shall recommend that its investment committee approve
Purchaser’s acquisition of the Property and the consummation of the Transactions
at Closing pursuant to the terms of the PSA (as amended by this Amendment).
Provided that such approval from its investment committee is obtained, Purchaser
shall recommend to the board of directors of its corporate parent (the “Board of
Directors”) that it approve the acquisition of the Property and the consummation
of the Transactions at Closing pursuant to the terms of the PSA (as amended by
this Amendment). Purchaser shall have until 5:00 p.m. (Pacific) on Friday,
September 29, 2017 (the “Board Approval Deadline”) to obtain any approval from
the Board of Directors required to acquire the Property and otherwise consummate
the Transactions at Closing (“Board Approval”). If Board Approval is not
obtained by the Board Approval Deadline, Purchaser shall have the right, in its
sole and absolute discretion, to terminate the PSA in its entirety by sending
written notice of such denial (the “Board Denial Notice”) to Seller and Escrow
Agent prior to 5:00 p.m. (Pacific) on Monday, October 2, 2017, whereupon Escrow
Agent shall then promptly return the Deposit to Purchaser without being required
to obtain, and without obtaining, the consent of Seller or Existing Operator.
Failure by Purchaser to timely deliver the Board Denial Notice as aforesaid
shall be deemed a waiver by Purchaser of its right to terminate the PSA pursuant
this Section 6.
7.    Indemnity Escrow. The PSA is hereby amended by deleting all references to
the “Indemnity Escrow” and the “Indemnity Escrow Agreement”. In furtherance and
not in limitation of the foregoing, the PSA is hereby amended as follows:
(a)     Section 2.2.2 of the PSA is hereby deleted in its entirety and replaced
with the following:
“2.2.2    The balance of the Purchase Price for the Property, subject to
prorations and/or adjustments required by this Agreement, shall be paid to and
received by Escrow Agent by wire transfer of immediately available funds no
later than 10:00 a.m. (Pacific) on the Closing


2

--------------------------------------------------------------------------------




Date, and Escrow Agent shall disburse all funds it receives from the parties in
connection with the Closing pursuant to the Closing Statement.”;
(b)    Sections 5.2.15 and 5.3.10 of the PSA are hereby deleted in their
entirety; and
(c)    Exhibit B (Form of Indemnity Escrow Agreement) to the PSA is hereby
deleted in its entirety.
8.    Guaranty. Sections 9.5.6 and 9.5.7 of the PSA are hereby amended to
reflect that in lieu of seeking recovery for a claim under the Indemnity Escrow,
an Indemnified Person may instead seek recovery under the Guaranty. Further,
Section 5 of Exhibit I (Form of Guaranty) is hereby deleted in its entirety and
replaced with the following:
“5.    At all times during which this Guaranty is in effect, Guarantor shall
have a “Net Worth” of at least Twelve Million Dollars ($12,000,000). As used
herein, “Net Worth” shall mean all tangible assets directly or indirectly owned
by Guarantor, calculating real estate assets based on their book value
(calculated without consideration of any real estate depreciation of such real
estate assets), less all monetary encumbrances thereon or liabilities with
respect thereto. While this Guaranty is in effect, upon Purchaser’s request from
time-to-time, Seller shall deliver to Purchaser evidence reasonably acceptable
to Purchaser of Guarantor’s satisfaction of the foregoing test.”
9.    Except as expressly modified hereby, the terms of the PSA are hereby
ratified and shall remain in full force and effect, enforceable in accordance
with its terms.
10.    This Amendment may be executed in a number of identical counterparts.
Signatures may be delivered by facsimile or electronic delivery, and such
signatures shall be binding on the parties hereto, with original signatures to
be delivered as soon as reasonably practical thereafter.
[Remainder of page intentionally left blank.]


3

--------------------------------------------------------------------------------





NOW, THEREFORE, the parties hereto have executed this Amendment as of the date
first set forth above.
SELLER:
NIC 4 BAYSIDE TERRACE OWNER LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



NIC 4 BALMORAL OWNER LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



NIC 4 BRADENTON OAKS OWNER LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



NIC 4 THE GRANDE OWNER LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President





S-4

--------------------------------------------------------------------------------




NIC 4 SPRING OAKS OWNER LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



S-5

--------------------------------------------------------------------------------




EXISTING OPERATOR:


NIC 4 BAYSIDE TERRACE LEASING, LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



NIC 4 BALMORAL LEASING, LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



NIC 4 BRADENTON OAKS LEASING, LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



NIC 4 THE GRANDE LEASING, LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



NIC 4 SPRING OAKS LEASING, LLC,
a Delaware limited liability company
 
 
By:
/s/ Ivy Hernandez
Name:
Ivy Hernandez
Title
Vice President



S-6

--------------------------------------------------------------------------------




PURCHASER:


GAHC4 CENTRAL FL SENIOR HOUSING PORTFOLIO, LLC,
a Delaware limited liability company
 
 
By:
/s/ Stefan Oh
Name:
Stefan Oh
Title:
Executive Vice President, Acquisitions



S-7